from a judgment of the Supreme Court (Sackett, J.), entered February 25, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging an August 2006 determination of the Board of Parole which denied his request for parole release and ordered him held for an additional 24 months. The Attorney General has advised this Court that petitioner reappeared before the Board in June 2008 and was again denied parole release. Accordingly, this appeal must be dismissed as moot (see Matter of Johnson v Dennison, 53 AD3d 962 [2008]). Contrary to petitioner’s claim, the matter at hand does not present an exception to the mootness doctrine (see Matter of Malangone v Dennison, 46 AD3d 1155 [2007]).
Mercure, J.P., Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.